[Cite as W.E. v. C.E., 2019-Ohio-4818.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      SCIOTO COUNTY


W.E.,                                         :   Case No. 19CA3884

        Petitioner-Appellant,                 :

v.                                            :   DECISION AND
                                                  JUDGMENT ENTRY
C.E.,                                         :

     Respondent-Appellee.       :     RELEASED 11/18/2019
______________________________________________________________________
                            APPEARANCES:

W.E., Youngstown, Ohio, pro se.

C.E., Portsmouth, Ohio, pro se.
______________________________________________________________________
Hess, J.

        {¶1}     W.E. appeals from a judgment of the Scioto County Court of Common

Pleas denying his R.C. 2903.214 petition for a civil stalking protection order. W.E.

asserts that the trial court lacked jurisdiction to consider his petition.        R.C.

2903.214(A)(1) and (B) grant the common pleas court of the county in which the person

to be protected by the protection order resides jurisdiction over all proceedings under

the statute. W.E. resided in Mahoning County when he sought the protection order in

Scioto County. Thus, the trial court lacked jurisdiction over this matter, the judgment

entry denying the petition is void, and we vacate it. This decision renders moot W.E.’s

contention that the trial court violated his due process rights by not allowing him to

participate in the hearing on the petition.
Scioto App. No. 19CA3884                                                               2


                                       I. FACTS

      {¶2}   On May 10, 2019, W.E. filed a petition for a civil stalking protection order

against C.E. pursuant to R.C. 2903.214. On the petition, W.E. listed his address as the

Northeast Ohio Correctional Center in Youngstown, Ohio. The trial court conducted a

hearing at which C.E. was present but W.E. was not. On June 20, 2019, the trial court

issued a judgment entry stating:

              This matter came before the Court for hearing on a Petition for a
      Civil Stalking Protection Order filed May 10, 2019. The Court finds the
      Petitioner [W.E.] is currently incarcerated at the Northeast Ohio
      Correctional Center. The Respondent [C.E.] was present for the hearing.
      From the evidence, this Court finds that [C.E.] was notified of [W.E.’s]
      parole hearing and status by the Ohio Adult Parole Authority. [C.E.]
      explained she talked with the representatives of the Parole Authority and
      at their suggestion [C.E.] asked for a cease and desist order. This Court
      finds [C.E.’s] discussions with the representatives of the Ohio Adult Parole
      Authority were in an official proceeding. This Court further finds the
      Petitioner has sent correspondence to other people with threatening
      comments to [C.E.].

            This Court finds the Petition for Civil Stalking Protection Order is
      not well-taken and is overruled.


                            II. ASSIGNMENTS OF ERROR

      {¶3}   W.E. assigns the following errors for our review:

      ERROR ONE:     TRIAL COURT ERRED IN PROCEEDING TO
      JUDGMENT AS IT HAD “NO JURISDICTION”, AND THE JUDGMENT
      MUST BE VACATED AND HELD FOR NAUGHT.

      ERROR TWO: TRIAL COURT VIOLATED DUE PROCESS IN FAILING
      TO PERMIT PETITIONER TO PARTAKE IN THE HEARING IN ANY
      FASHION, AND IN ACCEPTING EX PARTE EVIDENCE BY
      RESPONDENT WITHOUT PETITIONER BEING ABLE TO REFUTE IT,
      AMOUNTING TO A VOID JUDGMENT.
Scioto App. No. 19CA3884                                                               3


                                  III. JURISDICTION

      {¶4}   In the first assignment of error, W.E. asserts that the trial court lacked

jurisdiction to consider his petition because he resides in Mahoning County, not Scioto

County. C.E. asserts that she “does not know how to respond to a stalking allegation

against her in Scioto County, Ohio, when W.E. has not been in Scioto County since he

was incarcerated over a decade ago.”

      {¶5}   “ ‘ “The existence of the trial court’s subject-matter jurisdiction is a

question of law that we review de novo.” ’ ” Martindale v. Martindale, 4th Dist. Athens

No. 14CA30, 2016-Ohio-524, ¶ 27, quoting Barber v. Williamson, 4th Dist. Ross No.

11CA3265, 2012-Ohio-4925, ¶ 12, quoting Yazdani-Isfehani v. Yazdani-Isfehani, 170

Ohio App.3d 1, 2006-Ohio-7105, 865 N.E.2d 924, ¶ 20 (4th Dist.).

      {¶6}   R.C. 2903.214 governs protection orders for victims of menacing by

stalking. R.C. 2903.214(B) states: “The court has jurisdiction over all proceedings

under this section.” R.C. 2903.214(A)(1) defines “court” to mean “the court of common

pleas of the county in which the person to be protected by the protection order resides.”

“When a petitioner seeks a civil protection order from a common pleas court in a county

in which he does not reside, the court lacks subject matter jurisdiction over the case.”

Vilk v. Dinardo, 8th Dist. Cuyahoga No. 103755, 2016-Ohio-5245, ¶ 12 (Cuyahoga

County Court of Common Pleas lacked jurisdiction over R.C. 2903.214 proceeding

because petitioner resided in Geauga County). See also Reynolds v. Whitney, 10th

Dist. Franklin No. 03AP-1048, 2004-Ohio-1628, ¶ 1, 4-8 (Franklin County Court of

Common Pleas lacked jurisdiction over R.C. 2903.214 proceeding because petitioner
Scioto App. No. 19CA3884                                                              4


resided in Fairfield County). “A judgment rendered by a court lacking subject-matter

jurisdiction is void.” In re A.B., 4th Dist. Athens No. 18CA13, 2019-Ohio-90, ¶ 8.

      {¶7}   The record reflects that when W.E. sought the protection order in Scioto

County, he resided in Youngstown, Ohio.        We take judicial notice of the fact that

Youngstown is located in Mahoning County. See Vilk v. Bridge, 8th Dist. Cuyahoga No.

103753, 2016-Ohio-4706, ¶ 1 (taking judicial notice that address on petition for civil

protection order was located in a particular county). As a result, the Scioto County

Court of Common Pleas was not “the court of common pleas of the county in which the

person to be protected by the protection order resides.” R.C. 2903.214(A)(1). The trial

court lacked subject matter jurisdiction over the petition, and the judgment denying the

petition is void. We sustain the first assignment of error and vacate the June 20, 2019

judgment entry denying the petition. This decision renders moot the second assignment

of error, so we do not consider it. See App.R. 12(A)(1)(c).

                                                                 JUDGMENT VACATED.
Scioto App. No. 19CA3884                                                              5


                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS VACATED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Scioto
County Court of Common Pleas to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & McFarland, J.: Concur in Judgment and Opinion.



                                   For the Court




                                   BY: ________________________________
                                       Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.